Name: 2007/275/EC: Commission Decision of 17 April 2007 concerning lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (notified under document number C(2007) 1547) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  trade;  agricultural policy;  tariff policy
 Date Published: 2007-05-04

 4.5.2007 EN Official Journal of the European Union L 116/9 COMMISSION DECISION of 17 April 2007 concerning lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (notified under document number C(2007) 1547) (Text with EEA relevance) (2007/275/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 4(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 3(5) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 8(5) thereof, Whereas: (1) Directive 91/496/EEC provides for veterinary checks in respect of animals from third countries entering the Community to be carried out by the Member States in accordance with that Directive. (2) Directive 97/78/EC provides for veterinary checks on certain products of animal origin and certain plant products introduced into the Community from third countries. (3) Commission Decision 2002/349/EC of 26 April 2002 laying down the list of products to be examined at border inspection posts under Council Directive 97/78/EC (4) provides that the products of animal origin listed in that Decision are to be subject to veterinary checks at border inspection posts in accordance with Directive 97/78/EC. (4) As veterinary checks at border inspections posts are carried out in close cooperation with customs officials, it is appropriate to use a list of products that refer to the Combined Nomenclature (CN) provided for in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (5) as a first basis for selection of consignments. The lists of products in Decision 2002/349/EC should therefore be replaced by the list in Annex I to this Decision. (5) In the interests of rationality of Community legislation, it is appropriate that the list in Annex I to this Decision also covers animals entering the Community from third countries. (6) In order to facilitate controls by the competent authorities at border inspection posts, the list in Annex I to this Decision should provide as precise a description as possible of the animals and products to be subjected to veterinary checks under Directive 97/78/EC. In addition, for certain CN codes, this Decision only provides for a small part of the products falling under the relevant Chapter or heading to be subjected to veterinary checks. In such cases, Column 3 of Annex I to this Decision, should refer to the applicable CN code and give details of the products which should be subject to those veterinary checks. (7) Decision 2002/349/EC provides that composite food products containing only a limited percentage of products of animal origin are to continue to be subject to national rules. (8) However, in order to avoid differences in interpretation between Member States, leading to distortions in trade and to potential animal health risks, rules should now be laid down at Community level concerning the composite products that may be exempted from veterinary checks under Directive 97/78/EC. (9) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (6) contains definitions of certain products. In the interests of consistency of Community legislation, it is appropriate to have regard to those definitions in this Decision. (10) There are differences in the animal health risk associated with imports of different types of animal products into the Community. Accordingly, this Decision should provide that all composite products containing meat products should be subject to veterinary checks, while different criteria should be applied to composite products containing other animal products based upon the need to have harmonised rules at Community level. (11) Certain composite products receive treatment during manufacture which reduces the potential animal health risk present in such products. The appearance, shelf stability, and physical characteristics should therefore be used as recognisable distinguishing features for competent authorities that have to make a decision on the necessity of subjecting composite products to veterinary checks. (12) In the interests of consistency of veterinary checks at border inspection posts on composite products being introduced into the Community, it is appropriate to establish also a list of certain foodstuffs and composite products that may be exempted from the veterinary checks provided for in Directive 97/78/EC. (13) In the interests of coherence of Community legislation, it is appropriate to repeal Decision 2002/349/EC and replace it by this Decision. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down rules regarding the animals and products to be subjected to veterinary checks at border inspection posts on introduction into the Community, in accordance with Directives 91/496/EEC and 97/78/EC. Article 2 Definitions For the purposes of this Decision, the following definitions shall apply: (a) composite product: a foodstuff intended for human consumption that contains both processed products of animal origin and products of plant origin and includes those where the processing of primary product is an integral part of the production of the final product; (b) meat products: products as defined in point 7.1 of Annex I to Regulation (EC) No 853/2004; (c) processed products: the processed products listed under point 7 of Annex 1 to Regulation (EC) No 853/2004; (d) dairy products: products as defined in point 7.2 of Annex I to Regulation (EC) No 853/2004. Article 3 Veterinary checks of animals and products listed in Annex I 1. The animals and products listed in Annex I to this Decision shall be subjected to veterinary checks at border inspection posts in accordance with Directives 91/496/EEC and 97/78/EC. 2. This Decision applies without prejudice to the checks on composite products necessary to ensure compliance with Community public health requirements. 3. Initial selection of products for veterinary checks made on the basis of the Combined Nomenclature in Column 1 of the Annex shall be qualified by reference to the specific text or veterinary legislation cited in Column 3. Article 4 Composite products subject to veterinary checks The following composite products shall be subject to veterinary checks: (a) Composite products containing processed meat product. (b) Composite products containing half or more of their substance of any one processed product of animal origin other than processed meat product. (c) Composite products containing no processed meat product and less than half of their substance of processed milk product where the final products do not meet the requirements of Article 6. Article 5 Certification to accompany composite products subject to veterinary checks Those composite products containing processed meat product shall be accompanied at introduction into the Community by the relevant certificate for meat products laid down in Community legislation, regardless of any other animal product content. Those composite products referred to in Article 4(b) and 4(c), containing processed milk product, shall be accompanied at introduction into the Community by the relevant certificate laid down in Community legislation. Composite products containing only processed fishery or egg products of animal origin shall be accompanied at introduction into the Community by the relevant certificate laid down in Community legislation or a commercial document where there is no certificate so required. Article 6 Derogation for certain composite products and foodstuffs 1. By way of derogation from Article 3, the following composite products or foodstuffs intended for human consumption, not containing any meat products, shall not be subject to veterinary checks: (a) composite products containing less than half of their substance of any other processed product provided such products are: (i) shelf-stable at ambient temperature or have clearly undergone in their manufacture a complete cooking or heat treatment process throughout their substance, so that any raw product is denatured; (ii) clearly identified as intended for human consumption; (iii) securely packaged or sealed in clean containers; (iv) accompanied by a commercial document and labelled in an official language of a Member State, so that that document and labelling together give information on the nature, quantity and number of packages of the composite products, the country of origin, the manufacturer, and the ingredient; (b) composite products or foodstuffs listed in Annex II. 2. However, any milk product included in any composite products shall only be derived from, and treated as provided for, countries listed in Annex I to Commission Decision 2004/438/EC (7). Article 7 Repeal Decision 2002/349/EC is repealed. Article 8 Applicability This Decision shall apply from one month after the date of publication in the Official Journal of the European Union. Article 9 Addresses This Decision is addressed to the Member States. Done at Brussels, 17 April 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC. (3) OJ L 18, 23.1.2003, p. 11. (4) OJ L 121, 8.5.2002, p. 6. (5) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 301/2007 (OJ L 81, 22.3.2007, p. 11). (6) OJ L 139, 30.4.2004, p. 55, corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (7) OJ L 154, 30.4.2004, p. 72, corrected by OJ L 92, 12.4.2005, p. 47. ANNEX I LIST OF ANIMALS AND PRODUCTS SUBJECT TO VETERINARY CHECKS AS REFERRED TO IN ARTICLE 3 This list sets out animals and products according to the goods nomenclature in use in the Community to assist selection of consignments that must be submitted to veterinary checks at a border inspection post Notes: 1. Column 1: Where a four digit code is used: unless otherwise specified all products prefixed with or covered by these four digits must be passed to the competent authority for veterinary checks. Where only certain products under any code are required to be examined under veterinary checks and no specific subdivision under this code exists in the goods nomenclature, the code is marked Ex (for example Ex30 02: veterinary check required only for animal derived material and not for the entire heading). The digits placed within brackets in column 1 are not to be entered in the TRACES system set up by Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the TRACES system and amending Decision 92/486/EEC (1). 2. Column 2: The description of the goods is as laid down in the description column of Annex 1 to Regulation (EEC) No 2658/87. For further explanation of the exact coverage of the Common Customs Tariff please refer to the latest amendment to that Annex. NB: Further information on the products covered by the different Chapters and Headings is provided by the Harmonized System Explanatory Notes of the World Customs Organisation or can be found in the Combined Nomenclature explanatory notes as regards Combined Nomenclature (CN) codes. 3. Column 3: This column gives details of the products covered. In some cases there are certain live animals (such as reptiles, amphibians, insects, worms, or other invertebrates) or animal products sent to the official veterinarian for which no harmonised animal health conditions for imports into the Community are laid down, and therefore there is no harmonised import certificate. The conditions of import for all live animals not elsewhere specified fall within the scope of Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (2), but in the case of certain animals national rules apply as regards the documentation required to accompany consignments. Official veterinarians must examine the consignments and issue a Common Veterinary Entry Document (CVED) as appropriate to indicate that a control has been carried out and that the animals may be released for free circulation. In certain cases as regards animal by-products covered by Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by products not intended for human consumption (3), the full extent of the coverage of the Community legislation in respect of derived or processed products is not precisely defined. Veterinary checks must be carried out on products that are processed but are still essentially raw bulk product that are to be further processed before being presented to the final consumer. In these cases the official veterinarian at the border inspection posts must specify whether a particular derived product is so processed that it falls outside the veterinary checks provided for in Community legislation. TABLE Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products in column 2 is to be considered as having no more than an indicative value, the scope being determined, within the context of this Annex by the scope of the CN codes as they exist at the time of adoption of the current Decision. Where ex CN codes are referred to in this table, the coverage is to be determined by application of the CN code and corresponding description taken together. CN code Description Qualification and explanation Chapter 1: Live Animals 0101 Live horses, asses, mules and hinnies All 0102 Live bovine animals All 0103 Live swine All 0104 10 Live sheep All 0104 20 Live goats All 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls All 0106 Other live animals All Heading includes, the following domestic or wild animals: (A) Mammals (1) Primates (2) Whales Dolphins and porpoises (Mammals of the order Cetacea); manatees and dugongs (Mammals of the order Sirenia) (3) Other (such as reindeer, cats, dogs, lions, tigers, bears, elephants, camels, zebras, rabbits, hares, deer, antelope, chamois, foxes, mink, and other animals for fur farms (B) Reptiles (including snakes and turtles) (C) Birds (1) Birds of Prey (2) Psittaciformes (including parrots, parakeets, macaws and cockatoos) (3) Other (such as partridges, pheasants, quail, woodcocks, snipe, pigeons, grouse, ortolan, wild ducks, wild geese, thrushes, blackbirds, larks, finches, tits, humming birds, peacocks, swans, and other birds not specified in heading 01.05). (D) Other, such as bees (whether or not travelling in boxes or cages or hives), other insects, frogs. Heading 0106 excludes animals forming part of circuses, menageries, or other similar travelling animal shows (heading 95.08) 0106 11 Primates All 0106 12 Whales, dolphins porpoises (mammals of the order Cetacea); manatees and dugongs (mammals of the order Sirenia). All 0106 19 Other Domestic rabbits, and mammals other than those part of 0101, 0102, 0103, 0104, 0106 11 and 0106 12. Includes dogs and cats. 0106 20 Reptiles (including snakes and turtles). All 0106 31 Birds: Birds of prey. All 0106 32 Birds: Psittaciformes (including parrots, parakeets, macaws and cockatoos). All 0106 39 Other Includes: birds, other than those falling under headings 0105, 0106 31 and 0106 32, including pigeons. 0106 90 00 Other All other live animals not included elsewhere, other than mammals, birds and reptiles. Live frogs whether for vivaria to be kept alive, or to be killed for human consumption, are covered by this heading. Chapter 2: Meat and edible meat offal This chapter does not cover (a) Products of a kind described in headings 0201 to 0208 or 0210 unfit or unsuitable for human consumption; (b) guts bladders or stomachs of animals (heading 0504) or animal blood (heading 0511 or 3002); (c) animal fat other than the products of heading 0209 (Chapter 15). 0201 Meat of bovine animals, fresh or chilled All 0202 Meat of bovine animals, frozen All 0203 Meat of swine, fresh, chilled or frozen All 0204 Meat of sheep or goats, fresh, chilled or frozen All 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen. All 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen. All 0207 Meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen. All 0208 Other meat and edible meat offal, fresh, chilled or frozen. Excludes: raw material not intended for human consumption. This includes bones and other material for the production of gelatine or collagen for human consumption. 0208 10 Of Rabbits or hares All 0208 20 (00) Frogs legs All 0208 30 Of Primates All 0208 40 Of whales dolphins and porpoises (mammals of the order Cetacea); of manatees and dugongs (mammals of the order Sirenia). All 0208 50 (00) Of Reptiles (including snakes and turtles). All 0208 90 Other: of domestic pigeons, of game other than of rabbits or hares. Includes meat of quails, seal meat, reindeer or any other mammal species. 0209 00 Pig fat, free of lean meat, and poultry fat, not rendered or otherwise extracted, fresh, chilled, frozen, salted, in brine, dried or smoked. Includes both fat and processed fat. 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal. All: Includes meat, meat products and bones for human consumption and other products of animal origin. Processed animal protein including greaves for human consumption is covered by this chapter. Includes dried pigs ears for human consumption. Sausages are included under heading 1601. Chapter 3: Fish and Crustaceans, Molluscs and other aquatic invertebrates This chapter does not cover (a) Mammals of heading 0106; (b) meat of mammals of heading 0106 (heading 0208 or 0210); (c) fish (including livers and roes thereof) or crustaceans molluscs or other aquatic invertebrates dead and unfit or unsuitable for human consumption by reason of either their species or their condition (Chapter 5); flours, meals or pellets of fish or of crustaceans, molluscs or other aquatic invertebrates unfit for human consumption (heading 2301); or (d) caviar or caviar substitutes prepared from fish eggs (heading 1604) This chapter includes both live fish for breeding and reproduction, live ornamental fish, and live fish or live crustaceans transported alive but imported for human consumption. All products in this section are subject to veterinary checks. 0301 Live fish All: Includes Trout, Eels, Carp, or any other species or any fish imported for breeding or reproduction. Live fish imported for immediate human consumption are treated for veterinary checks purposes as if they were products. Includes ornamental fish under heading 0301 10. 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304*. All 0302 70 Livers and roes 0303 Fish, frozen, excluding fish fillets and other fish meat of heading 0304. All: Includes: Pacific Salmon but excluding livers and roes; sockeye salmon (red salmon); other salmonidae, excluding livers and roes; Trout; Atlantic Salmon; and all other fish. 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen. 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption. All: includes other fishery products such as flours, meals and pellets fit for human consumption made from fish, crustaceans or other aquatic invertebrates. 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption. All: Live crustaceans imported for immediate human consumption are considered and treated for veterinary checks purposes as if they were products. 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen; dried, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption. All: This includes Bonamia Ostreae and Martelia refringens, also molluscs and aquatic invertebrates that may have been cooked and then chilled or frozen. Live molluscs imported for immediate human consumption are considered and treated for veterinary checks purposes as if they were products. This includes meat of snail species. 0307 60 00 Snails other than sea snails. Includes terrestrial gastropods of the species Helix pomatia LinnÃ ©, Helix aspersa Muller, Helix lucorum and species of the family Achatinidae. Includes live snails for immediate human consumption and also snail meat for human consumption. Includes lightly precooked or pre-processed snail. 0307 91 00 Live aquatic invertebrates other than crustaceans and molluscs, live, fresh, or chilled. All 0307 99 90 Other: This code includes flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption. All: Includes fish meal for human consumption. Chapter 4: Dairy produce; birds eggs; natural honey; edible products of animal origin, not elsewhere specified or included 1. The expression milk means full-cream milk or partially or completely skimmed milk. 2. For the purposes of heading 0405: (a) the term butter means natural butter, whey butter or recombined butter (fresh, salted or rancid, including canned butter) derived exclusively from milk, with a milkfat content of 80 % or more but not more than 95 % by weight, a maximum milk solids-not-fat content of 2 % by weight and a maximum water content of 16 % by weight. Butter does not contain added emulsifiers, but may contain sodium chloride, food colours, neutralising salts and cultures of harmless lactic-acid-producing bacteria; (b) the expression dairy spreads means a spreadable emulsion of the water-in-oil type, containing milkfat as the only fat in the product, with a milkfat content of 39 % or more but less than 80 % by weight. 3. Products obtained by the concentration of whey and with the addition of milk or milkfat are to be classified as cheese in heading 0406 provided that they have the three following characteristics: (a) a milkfat content, by weight of the dry matter, of 5 % or more; (b) a dry matter content, by weight, of at least 70 % but not exceeding 85 %; and (c) they are moulded or capable of being moulded. 4. This chapter does not cover: (a) products obtained from whey, containing by weight more than 95 % lactose, expressed as anhydrous lactose calculated on the dry matter (heading 1702); or (b) albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter) (heading 3502) or globulins (heading 3504). 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter. All: Milk includes milk that is raw, pasteurised, or thermised. Includes fractions of milk. Milk for animal feed is included under heading 2309. 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter. All 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa. All: Includes cream, butter, and flavoured, jellied, frozen and fermented milk, and concentrated milk for human consumption. Ice cream is included under heading 2105. 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included. All 0405 Butter and other fats and oils derived from milk; dairy spreads. All: Includes dairy spreads. 0406 Cheese and curd All 0407 00 Birds eggs, in shell, fresh, preserved or cooked. All: Includes hatching eggs and Specified Pathogen Free eggs (SPF), and also eggs for human consumption. Includes 100 year old eggs. Egg albumin not fit for human consumption is included under heading 3502. 0408 Birds eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter. All: This heading includes egg products whether or not heat treated. This heading covers whole eggs not in shell, and egg yolks of all birds. The products of this heading may be fresh, dried, cooked by steaming or by boiling in water, moulded (e.g. cylindrical long eggs), frozen or otherwise preserved. All these fall in the heading whether or not containing added sugar or other sweetening matter and whether for use as food or for industrial purposes (e.g. in tanning). This heading does not cover (a) Oil of egg yolk (heading 15.06). (b) Egg preparations containing seasoning, spices or other additives (heading 21.06). (c) Lecithin (heading 29.23). (d) Separate egg white (egg albumin) (heading 35.02). 0409 00 00 Natural honey All This heading covers honey produced by bees (Apis Mellifera) or by other insects, centrifuged or in the comb or containing comb chunks, provided that neither sugar nor other substance has been added. Such honey may be designated by floral source, origin or colour. The heading excludes artificial honey and mixtures of natural and artificial honey (heading 17.02). 0410 00 00 Edible products of animal origin, not elsewhere specified or included. All This heading includes Royal Jelly and Propolis and also includes bones or other animal derived material for human consumption. Insects or insect eggs for human consumption are included under this heading. This heading 0410 00 00 covers products of animal origin suitable for human consumption, not specified or included elsewhere in the combined nomenclature. This includes: (a) Turtles eggs; (b) Salanganes nests (birds nests) The heading 0410 00 00excludes animal blood, edible or not, liquid or dried (heading 05.11 or 30.02) Chapter 5: Products of animal origin, not elsewhere specified or included Additional selection requirements for certain products in this chapter are laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter VIII (wool, hair, pig bristles, feathers and parts of feathers). 1. This chapter does not cover: (a) edible products (other than guts, bladders and stomachs of animals, whole and pieces thereof, and animal blood, liquid or dried); (b) hides or skins (including furskins), other than goods of heading 0505 and parings and similar waste of raw hides or skins of heading 0511 (Chapter 41 or 43); (c) animal textile materials, other than horsehair and horsehair waste (Section XI); or (d) prepared knots or tufts for broom or brush making (heading 9603). 2. Throughout the nomenclature, elephant, hippopotamus, walrus, narwhal and wild boar tusks, rhinoceros horns and the teeth of all animals are regarded as ivory. 3. Throughout the nomenclature, the expression horsehair means hair of the manes or tails of equine or bovine animals. 0502 10 00 Pigs, hogs or boars bristles and hair; waste of such bristles or hair. Un-processed pigs bristles means pig bristles that have not undergone factory washing, been obtained from tanning, or been treated by some other method to ensure that no pathogens remain. 0503 00 00 Horse hair and horsehair waste. All hair under this code must be notified to the competent veterinary authority. Proof of species, status and treatment received may be required. Heading 0503 excludes hair that has undergone a spinning process or is knotted end to end. This code includes not only un-worked horsehair but also horsehair that has been washed, dyed, bleached, curled or otherwise prepared. 0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof, fresh, chilled, frozen, salted, in brine, dried or smoked. All: Includes stomachs, bladders and intestines cleaned salted dried or heated of bovine, porcine, ovine, caprine, or of poultry origin. 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers. All  excluding treated decorative feathers, treated feathers carried by travellers for their private use or consignments of treated feathers sent to private individuals for non industrial purposes. Heading 0505 covers untreated as well as those treated as follows: merely cleaned, disinfected or treated for preservation but not otherwise worked or mounted. Feathers of a kind used for stuffing; and down, raw or other feathers. 0506 Bones and horn-cores, un-worked, defatted, simply prepared (but not cut to shape), treated with acid or de-gelatinised; powder and waste of these products. Includes bones for production of gelatine, or collagen if derived from carcases that have been slaughtered for human consumption and bone flour for human consumption. Selection requirements are laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter X (bones and bone products etc.). 0507 Ivory, tortoise-shell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, un-worked or simply prepared but not cut to shape; powder and waste of these products. Selection requirements for game trophies are laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter VII. Includes treated game trophies from birds and ungulates being solely bones, horns, hooves, claws, antlers, teeth, hides or skins from third countries. Ex05100000 Ambergris, castoreum, civet and musk, cantharides, bile, whether or not dried; Glands and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provisionally preserved. Selection requirements are laid down in Regulation (EC) No 1774/2002. Annex VIII Chapter XI, Animal by products for the manufacture of feed including petfood and for pharmaceuticals and other technical products. Glands, other animal products and bile are covered by this code. Dried glands and products are covered by heading 3501. 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption. Includes genetic material (semen and embryos of animal origin such as bovine, ovine, caprine, equine and porcine species. Includes also animal by-products of categories 1 and 2. 0511 10 00 Bovine semen 0511 91 Products of fish or crustaceans, molluscs or other aquatic invertebrates; dead animals of Chapter 3. All: includes fish eggs for hatching: and dead animals. Includes animal by-products for the manufacture of petfood and for pharmaceuticals and other technical products. 0511 99 (10) Sinews or tendons; parings and similar waste of raw hides and skins. All 0511 99 90 Other All: embryos, ova, semen and genetic material not covered in 0511 10 and of species other than bovine come under this heading. Includes animal by-products for the manufacture of petfood or other technological products. Includes bee products for use in apiculture. Also includes dead animals of chapter I (dogs and cats). Includes material where the essential characteristics have not been changed, and edible animal blood not derived from fish, for human consumption. Chapter 12: Oil seeds and oleaginous fruits miscellaneous grains, seeds and fruit: industrial or medicinal plants: straw and fodder Only certain plant products are subject to veterinary controls. Ex12130000 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets Includes only Hay and Straw. Ex12 14 (90) Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sainfoin, forage kale lupines vetches and similar forage products whether or not in the form of pellets: Other. Includes only Hay and Straw. Chapter 15: Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes 1. This chapter does not cover (a) pig fat or poultry fat on heading 0209; (b) cocoa butter, fat and oil (heading 1804); (c) edible preparations containing by weight more than 15 % of the products of heading 0405 (generally Chapter 21); (d) greaves (heading 2301) or residues of headings 2304 to 2306; 2. Heading 1518 does not cover fats or oils or their fractions, merely denatured, which are classified un the heading appropriate to the corresponding un-denatured fats and oils and their fractions. 3. Soap stocks, oil foots and dregs, stearin pitch, glycerol pitch and wool grease residues fall in heading 1522. All animal derived oils. Additional selection requirements are laid down in Regulation (EC) No 1774/2002 as below: Annex VII Chapter IV; rendered fats and fish oils; Annex VIII Chapter XII; Rendered fats from category 2 materials for oleo chemical purposes; Annex VIII Chapter XIII; Fat derivatives. Fat derivatives include first stage products derived from fats and oils when in their pure state produced by a method laid down in Regulation (EC) No 1774/2002 Annex VI Chapter III. Derivatives mixed with other materials are not included. 1501 00 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503. All 1502 00 Fats of bovine animals, sheep or goats, other than those of heading 1503. All 1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared. All 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified. Fish oils  and oils from marine mammals. Miscellaneous edible preparations are covered by Chapter 21. 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified. Un-split fats or oils, and also their initial fractions produced by a method laid down in Regulation (EC) No 1774/2002 Annex VI Chapter III. Derivatives mixed with other materials are not included. The heading 1516 covers animal and vegetable fats and oils, which have undergone a specific chemical transformation of a kind mentioned below, but have not been further prepared. The heading also covers similarly treated fractions of animal or vegetable fats and oils. Hydrogenation, which is affected by bringing the products into contact with pure hydrogen at a suitable temperature and pressure in the presence of a catalyst (usually finely divided nickel), raises the melting points of fats and increases the consistency of oils by transforming unsaturated glycerides into saturated glycerides of higher melting points. 1516 10 Animal and vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether refined or not, but not further prepared. Animal fats and oils only. Derivatives mixed with other materials are not included in veterinary checks. For veterinary purposes fat derivatives include first stage products derived from animal fats and oils when in their pure state produced by a method laid down in Regulation (EC) No 1774/2002 Annex VI Chapter III. Ex15 18 00 Animal and vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, not elsewhere specified or included. Animal fats and oils only Rendered fats only. Fat derivatives produced by a method laid down in Regulation (EC) No 1774/2002 Annex VI Chapter III. Derivatives mixed with other materials are not included. 1518 00 (91) Animal and vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516. Animal fats and oils only Selection requirements are laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter XIII (for fat derivatives), and Annex VIII Chapter XII for rendered fats from category 2 materials for oleochemical purposes. 1518 00 (95) Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions. Fats and oil preparations derived from animals. 1521 90 (91) Raw beeswax and other insect waxes whether refined or not. Bees wax for technical purposes. Additional selection requirements are laid down Regulation (EC) No 1774/2002 Annex VIII Chapter IX  Apiculture products. 1521 90 (99) Other. Bee products for apiculture purposes. Additional selection requirements are laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter IX  Apiculture products. Apiculture products other than bee products for apiculture must be submitted under code 0511 99Other. Chapter 16: Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates: 1. This chapter does not cover meat, meat offal, fish, crustaceans, molluscs or other aquatic invertebrates prepared or preserved by the process specified in Chapter 2 or 3 or heading 0504. 2. Food preparations fall in this chapter provided that they contain more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof. In cases where the preparation contains two or more of the products mentioned above, it is classified in the heading of chapter 16 corresponding to the component or components which predominate by weight. These provisions do not apply to the stuffed products of heading 1902 or to the preparations of heading 2103 or 2104. This chapter Includes composite products containing processed animal product. 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products. Includes preserved meat in various forms. 1602 Other prepared or preserved meat, meat offal or blood. Includes preserved meat in various forms. 1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates. All: includes Surimi, fish protein in gel form whether chilled of frozen. 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs; fish whole or in pieces, but not minced. All: cooked or precooked culinary preparations containing molluscs or fish. Includes canned fish, and canned caviar in airtight containers. Fish products mixed with pasta are included under heading 1902. 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved. All: Fully prepared or preprepared snail falls under this heading. Includes canned crustaceans, or other aquatic invertebrates. Chapter 17: Sugars and sugar confectionery This chapter does not include chemically pure sugars other than sucrose, lactose, maltose, glucose and fructose. 1702 11 00 Lactose and lactose syrup, containing by weight 99 % or more lactose, expressed as anhydrous lactose, calculated on the dry matter. Chapter 19: Preparations of cereals, flour, starch or milk; pastrycooks products This chapter does not cover, except in the case of stuffed products of heading 1902, food preparations containing more than 20 % by weight of sausage, meat, meat offal, blood, fish, or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (chapter 16). This chapter includes composite products containing processed animal products. 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less that 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by eight of cocoa calculated on a totally defatted basis, not elsewhere specified or included. Culinary preparations are included under chapters 16 and 21. Ex19 02 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared. Includes cooked or precooked culinary preparations containing animal products. 1902 20 (10) Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates. All 1902 20 (30) Containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin. All 1902 20 (91) Cooked All 1902 20 (99) Other [other stuffed pasta, not cooked]. All Ex19 05 Patisseries Includes those preparations containing meat. Chapter 20: Preparations of vegetables, fruit, nuts, or other parts of plants This chapter does not cover food preparations containing more than 20 % by weight of sausage, meat, meat offal, blood fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16). Ex20 04 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006. This chapter includes composite products containing processed animal product. Includes those preparations containing meat. Ex20 05 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006. Includes those preparations containing meat. Chapter 21: Miscellaneous edible preparations 1. This chapter does not cover food preparations, other than products described in 2103 or 2104, containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any other combinations thereof (Chapter 16). 2. For the purposes of heading 2104, the expression homogenised composite food preparations means preparations consisting of a finely homogenised mixture of two or more basic ingredients such as fish, meat, vegetables or fruit, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition, no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes. Such preparations may contain a small quantity of visible pieces of ingredients. This chapter includes composite products containing processed animal product. Ex21 03 (90 90) Sauces and preparations therefore; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard. Other Includes those preparations containing meat. Ex21 04 Soups and broths and preparations therefore; homogenised composite food preparations. Includes those preparations containing meat or products of animal origin in accordance with this Decision. Ex21 05 00 Ice cream and other edible ice, whether or not containing cocoa. Includes those preparations containing processed milk in accordance with this Decision. Ex21 06 Food preparations not elsewhere specified or included. Includes those preparations containing meat or products of animal origin in accordance with this Decision. Ex21 06 10 Protein concentrates and textured protein substances. Includes those preparations containing products of animal origin in accordance with this Decision. 2106 90 (10) Cheese Fondues All 2106 90 (98) Other Includes those preparations containing meat or products of animal origin in accordance with this Decision. Chapter 23: Residues and waste from the food industries; prepared animal fodder Heading 2309 includes products of a kind used in animal feeding, not elsewhere specified or included, obtained by processing vegetable or animal materials to such an extent that they have lost the essential characteristics of the original material, other than vegetable waste, vegetable residues and by-products of such processing. 2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves. Includes: processed animal protein not for human consumption. Meat and bone meal, feather meal, dried greaves all not for human consumption. Selection requirements for processed animal protein are as laid down in Regulation (EC) No 1774/2002 Annex VII Chapter II. Ex23 09 Preparations of a kind used in animal feeding. Includes petfood, dog chews and mixtures of meals. Selection requirements for petfood and dog chews are as laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter II. 2309 10 Dog or cat food, put up for retail sale. All 2309 90 Other This heading includes products containing fish or marine mammal solubles, milk products or other carbohydrates. Includes colostrum and liquid milk not for human consumption, and products containing milk not for human consumption. 2309 90 (99) Other Includes egg products not for human consumption and other processed products of animal origin not for human consumption. Products for animal feeding purposes, including mixtures of meals (such as hoof and horn etc.). Selection requirements for egg products are as laid down in Regulation (EC) No 1774/2002 Annex VII Chapter X. Chapter 28: Products of the chemical or allied industries Ex28 35 Phosphinates (hypophosphites), phosphonates (phosphites) and phosphates; poly phosphates whether on not chemically defined. Only certain phosphates of calcium are subject to checks 2835 (25) Calcium hydrogenorthophosphate (dicalcium phosphate). Selection requirements for dicalcium phosphate are laid down in Regulation (EC) No 1774/2002. Annex VII Chapter VII. 2835 (26) Other phosphates of calcium. Selection requirements for tricalcium phosphate are as laid down in Regulation (EC) No 1774/2002 Annex VII Chapter VIII. Chapter 30: Pharmaceutical products Finished medicinal products are not covered by veterinary legislation for import. Intermediate products derived from category 3 material and intended for technical uses in medical devices, in vitro diagnostics, laboratory reagents and cosmetics are included. 3001 Glands and other organs for organo-therapeutic uses, dried, whether or not powdered; extracts of glands or other organs or of their secretions for organo-therapeutic uses; heparin and its salts; other human or animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included. Includes: Animal derived material only. Refer to selection requirements in Regulation (EC) No 1774/2002: Annex VIII Chapter IV blood and blood products for technical products excluding serum of equidae, and Annex VIII Chapter XI, animal by- products for the manufacture of feed, including petfood, and of technical products excluding intermediate products as referred to in Article 1 of Commission Regulation (EC) No 2007/2006 (4). 3001 (10) Glands and other organs, dried, whether or not powdered. Products of animal origin only. 3001 (20 90) Extracts of glands or other organs or of their secretions, other. Products of animal origin only. Ex30 02 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions and modified immunological products, whether or obtained by mean of biotechnical processes; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products. Only products of animal origin. 3002 (10 10) Antisera and other blood fractions and modified immunological products, whether or not obtained by means of biotechnological processes. Antisera of animal origin only. Excludes prepared medicinal and finished products for the final consumer. Under heading 3002 selection requirements are as for animal by products covered by Regulation (EC) No 1774/2002 9 in: Annex VII Chapter III, (blood products); Annex VIII Chapter IV, (blood and blood products for technical products); Annex VIII Chapter V (serum of equidae). 3002 (10 99) Haemoglobin, blood globulins and serum globulins: Other. Only animal derived material. 3002 (90 30) Animal blood prepared for therapeutic, prophylactic or diagnostic uses. Ex30 02 (90 50) Cultures of micro organisms. Pathogens and cultures of pathogens. Ex30 02 (90 90) Other Pathogens and cultures of pathogens. Chapter 31: Fertilisers This chapter does not cover animal blood of heading 0511. Ex31010000 Animal fertilisers, whether or not mixed together or chemically treated; fertilisers produced by mixing or chemical treatment of animal or vegetable products. Only animal derived products in an un-adulterated form. Includes manure, but manure-chemical mixtures, and fertilisers are excluded. Selection requirements for manure, processed manure or processed manure products are laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter III. Chapter 35: Albuminoidal substances; modified starches; glues; enzymes Ex35 01 Casein, caseinates and other casein derivatives; casein glues. Casein for human consumption or animal feeding purposes. Selection requirements for milk, milk based products and colostrum not for human consumption are laid down in Regulation (EC) No 1774/2002. Ex35 02 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivatives. Includes products derived from eggs and derived from milk whether for human consumption or not for human consumption (including animal feed purposes) as specified below. Egg products and dairy products, and processed products for human consumption are as defined in Regulation (EC) No 853/2004 Annex I. Selection requirements for egg products not for human consumption are laid down in Regulation (EC) No 1774/2002: Annex VII Chapter X; and for milk, milk based products and colostrums not for human consumption are laid down in Regulation (EC) No 1774/2002. Annex VII Chapter V. Ex35 03 00 Gelatine (including gelatine in rectangular [including square] sheets, whether or not surface-worked or coloured) and gelatine derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501. Gelatine for human consumption and for the food industry. Gelatine under heading 9602, (empty capsules) are excluded from veterinary checks. Selection requirements for gelatine and hydrolysed protein not for human consumption are laid down in Regulation (EC) No 1774/2002 Annex VII Chapter VI. Ex35040000 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder whether or not chromed. Collagen and Hydrolysed proteins. Selection requirements for gelatine and hydrolysed protein are laid down in Regulation (EC) No 1774/2002 Annex VII Chapter VI Includes protein based collagen products derived from hides, skins and tendons of animals, including bones in the case of pigs, poultry and fish. Includes hydrolysed proteins consisting of polypeptides, peptides or amino acids, and mixtures thereof, obtained by the hydrolysis of animal by-products. Includes any milk by-products for human consumption. Ex35 07 Enzymes; prepared enzymes not elsewhere specified or included. Rennet and concentrates for human consumption. 3507 10 00 Rennet and concentrates thereof. Chapter 41: Raw hides and skins (other than furskins) and leather Hides and skins of ungulates and birds only under headings 4101, 4102, 4103. Additional selection requirements for hides and skins of ungulates are laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter VI. 4101 Raw hides and skins of bovine (including buffalo) or equine animals (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not de-haired or split. Veterinary checks only apply to fresh, chilled or treated hides: Includes hides dried, dry salted, wet salted, or preserved by a process other than by tanning. 4102 Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by Note 1(c) to this Chapter. Only applies to fresh, chilled or treated hides. Includes hides dried, dry salted, wet salted, or preserved by a process other than by tanning. 4103 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not de-haired or split, other than those excluded by Note 1(b) or 1(c) to this Chapter. Includes only fresh, chilled or treated hides. Includes hides and skins of birds or fish and possibly game trophies. Chapter 42: Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut) 1. This chapter does not cover (amongst other products) the following of veterinary interest: (a) sterile surgical catgut or similar sterile suture materials (heading 3006); (b) strings, skins for drums or the like, or other parts of musical instruments (heading 9209). 4205 00 00 Other articles of leather or of composition leather. Includes material for manufacture of dog chews. Ex42 06 Articles of gut (other than silkworm gut) of goldbeaters skin, of bladders or of tendons. Also includes material for manufacture dog chews. Chapter 43: Furskins and artificial fur; manufactures thereof 1. Throughout the combined nomenclature, references to furskins, other than raw furskins of heading 4301, apply to hides and skins of all animals which have been tanned or dressed with the wool on. 2. This chapter does not cover: (a) birdskins or parts of birdskins, with their feathers or down (heading 0505 or 6701); (b) raw hides or skins, with the hair or wool on, of Chapter 41 (see note 1(c) to that chapter). Ex43 01 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers use), other than raw hides and skins of headings 4101, 4102 or 4103. Of birds or ungulates only. 4301 (30 00) Of lamb, the following: Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian, or Tibetan lamb, whole, with or without the head, tail, or paws. Additional selection requirements for hides and skins of ungulates are laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter VI. 4301 (80 80) Other Of birds or ungulates only. 4301 (90 00) Heads Tails paws and other pieces or cuttings suitable for furriers use. Chapter 51: Wool, fine or coarse animal hair; horsehair yarn and woven fabric (a) Wool means the fine fibre grown by sheep or lambs. (b) Fine animal hair means the hair of alpaca, llama, vicuna, camel, yak, angora, Tibetan, Kashmir or similar goats (but not common goats), rabbit, (including angora rabbit), hare, beaver, nutria or muskrat. (c) Coarse animal hair means the hair of animals not mentioned above, excluding brush-making hair and bristles (heading 0502) and horsehair (heading 0503). For headings 5101-5103. Additional selection requirements for wool, pig bristles, feathers and parts of feathers are laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter VIII. Unprocessed is as defined for the relevant product in Annex I to the above Regulation (EC) No 1774/2002. 5101 Wool, not carded or combed. Unprocessed wool 5102 Fine or coarse animal hair, not carded or combed. Unprocessed hair Ex51 03 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garneted stock. Unprocessed wool 5103 (10 10) Not carbonised noils of wool. Unprocessed wool Chapter 95: Toys, games and sports requisites; parts and accessories thereof Ex95 08 Roundabouts, swings shooting galleries and other fairground amusements; travelling circuses and travelling menageries; travelling theatres. Circuses and menageries with live animals. 9508 10 Travelling circuses and travelling menageries. Circuses and menageries with live animals. Chapter 97: Works of art, collectors pieces and antiques Ex97050000 Collections and collectors pieces of zoological, botanical, mineralogical, anatomical, historical, archaeological, palaeontological, ethnographic or numismatic interest. Animal derived products only. Additional selection requirements for game trophies are laid down in Regulation (EC) No 1774/2002 Annex VIII Chapter VII. Excludes game trophies from ungulates or birds having undergone a complete taxidermy treatment ensuring their preservation at ambient temperatures and game trophies from other species than ungulates and birds (whether treated or untreated). (1) OJ L 94, 31.3.2004, p. 63. (2) OJ L 268, 14.9.1992, p. 54. (3) OJ L 273, 10.10.2002, p. 1. (4) OJ L 379, 28.12.2006, p. 98. ANNEX II Foodstuffs not subject to veterinary checks under Directive 97/78/EC in accordance with Article 6.1. (b) of this Decision Biscuits Bread Cakes Chocolate Confectionery (including sweets) Unfilled gelatine capsules Food supplements packaged for the final consumer, containing small amounts of animal product, and those including glucosamine, chondroitin, or chitosan. Meat extracts and meat concentrates. Olives stuffed with fish. Pasta and noodles not mixed or filled with meat product. Soup stocks and flavourings packaged for the final consumer, containing meat extracts, meat concentrates, animal fats, or fish oils, powders or extracts.